         Case 1:17-cv-02458-TSC Document 52 Filed 04/01/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
                                         )
NATIONAL WOMEN’S LAW CENTER, et al.,     )
                                         )
                   Plaintiffs,           )
                                         )
v.                                       )
                                         )                  Civil Case No. 1:17-cv-02458 (TSC)
OFFICE OF MANAGEMENT AND BUDGET, et al., )
                                         )
                   Defendants.           )
                                         )


                        NOTICE OF APPEARANCE OF COUNSEL

       PLEASE TAKE NOTICE that Micah E. Ticatch of the law firm of Isler Dare, P.C., who

is a member in good standing of the District of Columbia Bar and of this Court, hereby enters his

appearance in the above-titled action on behalf of DirectEmployers Association, Inc. and The

American Society of Employers.


Dated: April 1, 2019                        Respectfully submitted,


                                              /s/ Micah E. Ticatch_______________
                                            Micah E. Ticatch, D.C. Bar No. 1005398
                                            ISLER DARE, P.C.
                                            1945 Old Gallows Road, Suite 650
                                            Vienna, Virginia 22182
                                            (703) 748-2690
                                            (703) 748-2695 (fax)
                                            mticatch@islerdare.com

                                            Counsel for DirectEmployers Association, Inc.
                                            and The American Society of Employers
